DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden since claim 20 includes all the structural limitations of claim 1.  This is not found persuasive because the method claim is still distinct from the other invention. Note the claim recites specific manufacturing steps which result in a search burden since there is a separate classification and a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention , there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sealing member in claims 10 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what arrangements of the first axial surface and the second axial surface are being claimed, and what amount can the surfaces be offset from each other.
Claim 3 recites “a compressor shroud surface”, however the first housing member already defines “a shroud surface” in claim 1, line 2. Thus, it is unclear whether “a compressor shroud surface” is another element than “a shroud surface”, and whether it incorporates the limitations of “the shroud surface”.
Claim 19 recites the limitation "the first housing member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-11 and 13-19 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serres (WO 2012/087907 A2).
In regards to claim 1, Serres discloses a turbomachine (30, Fig. 3) comprising: 
a housing assembly that includes a first housing member (44) with a shroud surface, a bearing housing (36), and a second housing member (54b); 
a rotating group with a wheel (42) that opposes the shroud surface to define a fluid gap therebetween (see Figs. 3, 5); 
a bearing (34) that supports rotation of the rotating group within the housing assembly about an axis of rotation, at least part of the bearing being housed by the bearing housing (Fig. 5); 
the first housing member (44) having a first axial surface (see vertical surface adjacent 54b) and the bearing housing (36) having a second axial surface (see vertical surface adjacent 54b) that is substantially flush with the first axial surface (see Fig. 5); 
the second housing member (54b) having a third axial surface facing in an axial direction opposite that of the first and second axial surfaces (see Fig. 5); 
the first housing member having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 5); and 
the first housing member and the bearing housing attached to the second housing member (page 7, lines 1-11) with the fluid gap defined between the wheel and the shroud surface (see Fig. 5), the first and second axial surfaces abutting against the third axial surface, and the first radial surface abutting against the second radial surface (Fig. 5).
In regards to claim 2, Serres discloses the first radial surface faces inward radially and the second radial surface faces outward radially (Fig. 5).
In regards to claim 3, Serres discloses the first housing member (44) is a compressor housing with a compressor shroud surface; and wherein the wheel (42) is a compressor wheel.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 110425156 A).
In regards to claim 12, Zhang discloses a motorized compressor device comprising: 
a housing assembly that includes a compressor housing (7 and unlabeled axial extending portion of the compressor housing, see Fig. 2) with a shroud surface, a bearing housing (11 and 16), and a motor housing (1); 
a rotating group with a compressor wheel (5) that opposes the shroud surface to define a fluid gap therebetween (Fig. 2); 
an air bearing (13, 17) that supports rotation of the rotating group within the housing assembly about an axis of rotation, at least part of the air bearing being housed by the bearing housing (11 and 16); and 
an electric motor housed within the motor housing (1), the electric motor configured to drivingly rotate the rotating group within the housing assembly (Fig. 2); 
the compressor housing having a first axial surface (I) and the bearing housing having a second axial surface (II) that is substantially flush with the first axial surface; the motor housing having a third axial surface (III) facing in an axial direction opposite that of the first and second axial surfaces; 
the compressor housing having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 2); and 
the compressor housing and the bearing housing attached to the motor housing (“hermetically connected”) with the fluid gap defined between the compressor wheel and the shroud surface (Fig. 2), the bearing housing at least partially enclosing the electric motor within the motor housing (1, see 16, Fig. 2), the first and second axial surfaces abutting against the third axial surface (see annotated Fig. 2 below), and the first radial surface abutting against the second radial surface (see Fig. 2).

    PNG
    media_image1.png
    420
    308
    media_image1.png
    Greyscale

Annotated Figure 2 of Zhang (CN 110425156 A)
In regards to claim 13, Zhang discloses the motor housing (1) defines an interior space and an end opening that provides access to the interior space, the axis of rotation extending through the end opening; wherein the electric motor is disposed within the interior space (Fig. 2); and wherein the bearing housing at least partly covers over the end opening of the motor housing (Fig. 2).
In regards to claim 14, Zhang discloses the bearing housing includes a diffuser portion (portion of 11) that cooperates with the compressor housing to defines a diffuser area that is disposed in a downstream direction from the compressor wheel (Fig. 2).
In regards to claim 15, Zhang discloses the compressor housing defines a volute passage (7, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 2019/0145416) in view of Wu (CN 105422479 A).
In regards to claim 1, Donato discloses a turbomachine (102 with turbine 116, Fig. 1) comprising: 
a housing assembly that includes a first housing member (140) with a shroud surface, a bearing housing (unlabeled surrounding 121), and a second housing member (119); 
a rotating group (118) with a wheel (180) that opposes the shroud surface to define a fluid gap therebetween (Fig. 1); 
a bearing (121) that supports rotation of the rotating group within the housing assembly about an axis of rotation (120), at least part of the bearing being housed by the bearing housing (Fig. 1); 
the first housing member (140) having a first axial surface (I) and the bearing housing (unlabeled) having a second axial surface (II, see annotated Fig. 1); 
the second housing member (119) having a third axial surface (opposing I or II, see annotated Fig. 1 below) facing in an axial direction opposite that of the first and second axial surfaces (Fig. 1); 
the first housing member having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 1); and 
the first housing member and the bearing housing attached to the second housing member (par. 26, Fig. 1) with the fluid gap defined between the wheel and the shroud surface (Fig. 1), and the first radial surface abutting against the second radial surface (Fig. 1).

    PNG
    media_image2.png
    446
    432
    media_image2.png
    Greyscale

Figure 1 of Donato (US 2019/0145416)
Donato does not disclose the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface.
Wu discloses a housing connection with a second axial surface (II) is substantially flush with a first axial surface (I), and the first and second axial surfaces abutting against a third axial surface (III, see annotated Fig. 1 below).

    PNG
    media_image3.png
    461
    459
    media_image3.png
    Greyscale

Figure 2 of Wu (CN 105422479 A)
	Donato discloses a turbomachine with a housing assembly having a joint in between the compressor housing, bearing housing and motor housing, however do not disclose the particular joint assembly. In analogous art, Wu discloses a known mounting arrangement of a bearing housing of a compressor that is simpler to manufacture and indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5). Thus, it would have been obvious to one having ordinary skill in the art to modify the turbomachine of Donato by providing the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface, as taught by Wu, to utilize a joint that is simpler and cheaper to manufacture and/or to utilizing a known mounting arrangement that indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5).
	In regards to claim 2, the modified turbomachine of Donato comprises the first radial surface faces inwardly radially and the second radial surface faces outward radially (Donator Fig. 1, also see Wu Fig. 2).
	In regards to claim 3, the modified turbomachine of Donato comprises the first housing member (Donato 31) is a compressor housing with a compressor shroud surface (Donato Fig. 1); and wherein the wheel (Donato 32) is a compressor wheel.
	In regards to claim 4, the modified turbomachine of Donato comprises the second housing member (Donato 119) defines an interior space and an end opening that provides access to the interior space, the axis of rotation extending through the end opening (Donator Fig. 1); further comprising a motor (112) that is disposed within the interior space (Fig. 1), the motor configured to drivingly rotate the rotating group about the axis of rotation; and wherein the bearing housing at least partly covers over the end opening of the second housing member (Donator Fig. 1).
	In regards to claim 5, the modified turbomachine of Donato comprises the bearing housing includes a diffuser portion (portion of bearing housing radially outward of 182 and facing compressor housing 140, see Donato Fig. 1) that cooperates with the first housing member (Donato 140) to define a diffuser area that is disposed in a downstream direction from the wheel (Donato Fig. 1).
In regards to claim 12, Donato discloses a motorized compressor device (102) comprising:: 
a housing assembly that includes a compressor housing (140) with a shroud surface, a bearing housing (unlabeled surrounding 121), and a motor housing (119); 
a rotating group (118) with a compressor wheel (180) that opposes the shroud surface to define a fluid gap therebetween (Fig. 1);
an air bearing (121, par. 18) that supports rotation of the rotating group within the housing assembly about an axis of rotation (120), at least part of the air bearing being housed by the bearing housing (Fig. 1);
an electric motor (112) housed within the motor housing (119), the electric motor configured to drivingly rotate the rotating group within the housing assembly (Figs. 1-2)
the compressor housing (140) having a first axial surface (I) and the bearing housing (unlabeled) having a second axial surface (II, see annotated Fig. 1); 
the motor housing (119) having a third axial surface (opposing I or II, see annotated Fig. 1 below) facing in an axial direction opposite that of the first and second axial surfaces (Fig. 1); 
the compressor housing having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 1); and 
the compressor housing (140) and the bearing housing (unlabeled) attached to the motor housing (par. 26, Fig. 1) with the fluid gap defined between the compressor wheel and the shroud surface (Fig. 1), the bearing housing at least partially enclosing the electric motor within the motor housing (Fig. 1), and the first radial surface abutting against the second radial surface (Fig. 1).

    PNG
    media_image2.png
    446
    432
    media_image2.png
    Greyscale

Figure 3 of Donato (US 2019/0145416)
Donato does not disclose the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface.
Wu discloses a housing connection with a second axial surface (II) is substantially flush with a first axial surface (I), and the first and second axial surfaces abutting against a third axial surface (III, see annotated Fig. 1 below).

    PNG
    media_image3.png
    461
    459
    media_image3.png
    Greyscale

Figure 4 of Wu (CN 105422479 A)
	Donato discloses a compressor device with a housing assembly having a joint in between the compressor housing, bearing housing and motor housing, however do not disclose the particular joint assembly. In analogous art, Wu discloses a known mounting arrangement of a bearing housing of a compressor that is simpler to manufacture and indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5). Thus, it would have been obvious to one having ordinary skill in the art to modify the compressor device of Donato by providing the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface, as taught by Wu, to utilize a joint that is simpler and cheaper to manufacture and/or to utilizing a known mounting arrangement that indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5).
	In regards to claim 13, the modified compressor device of Donato comprises the motor housing  (Donato 119) defines an interior space and an end opening that provides access to the interior space (Fig. 1), the axis of rotation extending through the end opening (Donator Fig. 1); wherein the electric motor (112) that is disposed within the interior space (Fig. 1); and wherein the bearing housing at least partly covers over the end opening of the motor housing (Donator Fig. 1).
	In regards to claim 14, the modified compressor device of Donato comprises the bearing housing includes a diffuser portion (portion of bearing housing radially outward of 182 and facing compressor housing 140, see Donato Fig. 1) that cooperates with the first housing member (Donato 140) to define a diffuser area that is disposed in a downstream direction from the wheel (Donato Fig. 1).
	In regards to claim 15, the modified compressor device of Donato comprises the compressor housing defines a volute passage (Donato 142).

Claim(s) 6-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 2019/0145416) in view of Wu (CN 105422479 A), and in further view of Lv (CN 108050085 A).
	In regards to claims 6 and 16, the modified turbomachine and compressor device of Donato comprises the bearing is an air bearing (par. 18) that appears to include a thrust disc (see Fig. 2) and a journal housing (at 121, Fig. 1), however does not disclose the details of the bearing structure.
	Lv discloses an air bearing with a journal housing (foil bearing, see Fig. 4); wherein a bearing housing (13) includes a recess that receives a thrust disc (on rotor 17); wherein the bearing housing includes a base side projection (15) that supports the journal housing (Fig. 4); and further comprising a thrust cover (14) that is attached to the bearing housing to cover over the thrust disc within the recess (Fig. 4).
	Donato discloses a turbomachine and compressor device with an air bearing, however did not disclose the details of the bearing. In analogous art, Lv discloses an air bearing for a compressor that is a high temperature resistant, high rotating speed, oil-free lubrication and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine and compressor device of Donato by providing the bearing housing with a recess that receives a thrust disc; wherein the bearing housing includes a base side projection that supports a journal housing and further comprising a thrust cover that is attached to the bearing housing to cover over the thrust disc within the recess, as taught by Lv, to provide a known air bearing arrangement which is a high temperature resistant, high rotating speed, oil-free lubrication and has small friction (Lv page 2).
	In regards to claim 7, the modified turbomachine of Donato comprises the first housing member (Donato 140) defines a volute passage (Donato Fig. 1).
	In regards to claim 8, the modified turbomachine of Donato comprises the bearing is an air bearing (Donato par. 18) that appears to include a thrust disc (Donato Fig. 2) and a journal housing (at 121); wherein the bearing housing appears to support the thrust disc and the journal housing (Donator Fig. 1).
	Furthermore, Lv discloses an air bearing with a thrust disc (on rotor 17) and a journal housing (foil bearing, see Fig. 4); wherein a bearing housing (13) supports the thrust disc and the journal housing (Fig. 4).
	Donato discloses a turbomachine with an air bearing, however did not disclose the details of the bearing. In analogous art, Lv discloses an air bearing for a compressor that is a high temperature resistant, high rotating speed, oil-free lubrication and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine of Donato by providing an air bearing with a thrust disc and a journal housing; wherein a bearing housing supports the thrust disc and the journal housing, as taught by Lv, to provide a known air bearing arrangement which is a high temperature resistant, high rotating speed, oil-free lubrication and has small friction (Lv page 2).
	In regards to claims 9 and 17, the modified turbomachine and compressor device of Donato comprises the bearing housing includes an outer radial edge flange (Wu Fig. 2) that includes the second axial surface and the second radial surface (Wu Fig. 2), the outer radial edge flange disposed axially between the first housing member/the compressor housing and the second housing member/motor housing (Wu Fig. 2).
	
 Claim(s) 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 2019/0145416) in view of Wu (CN 105422479 A), and in view of Lv (CN 108050085 A), and in further view of Nejedly (US 2018/0306209).
	In regards to claims 10 and 18, the modified turbomachine and compressor device of Donato further comprising a sealing member (par. 31), however the modified turbomachine of Donato lacks that the sealing member seals against the first housing member/the compressor housing, the second housing member/the motor housing and the outer radial edge flange of the bearing housing.
	Nejedly discloses a sealing member (O-rings, Figs. 3-4) seals between different housing members including a first housing member (172), the second housing member (198) and an outer radial edge flange of the bearing housing (186, also see par. 44) which prevents leakage of the coolant, intrusion of foreign materials, and/or provides a seal between different members. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine and compressor device of Donato by providing the sealing member seals against the first housing member/the compressor housing, the second housing member/the motor housing and the outer radial edge flange of the bearing housing, as taught by Nejedly, to prevent leakage of the coolant, intrusion of foreign materials, and/or provide a seal between different members of the charger (par. 44).
	Note that Nejedly O-rings 242 is being interpreted under 35 U.S.C. 112(f) as a sealing member that seals against the first housing member, the second housing member and an outer radial edge flange of the bearing housing to accomplish the claimed function, and equivalents thereof. (Nejedly discloses O-ring(s) which are positioned between different housing members to seal the housing members, Nejedly par. 44, Nejedly Figs. 3-4).
	In regards to claims 11 and 19, the modified turbomachine and compressor device of Donato comprises the first housing member includes a recess that receives the outer radial edge flange (Wu Fig. 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gashi (EP 3,557,081) discloses fuel cell with a compressor having a motor with a housing abutting a compressor housing and bearing housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
7/12/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745